12-23616-rdd    Doc 317     Filed 12/02/19    Entered 12/02/19 09:16:55         Main Document
                                             Pg 1 of 2




December 1, 2019

Hon. Judge Drain
United States Bankrupcy Court
Southern District of New York
White Plains, NY 10601


Re: Mosdos Chofetz Chaim Inc.
                                                                                                     Type


Dear Honorable Judge:

         I write these words with the understanding that letters to your Honor are unconventional
and should only be used on matters of extreme importance. However, it is with great
embarrassment and a sense of deep shame to the desecration of G-ds name that a conflict of two
Rabbis who are both descendants of the Holy Chofetz Chaim of blessed memory should now come
before your Honor, that I am compelled to pen this letter. We have been before your Honor’s court
since January 31st 2012. Your Honor has always treated us with the utmost fairness, kindness and
compassion and allowed us the opportunity to finally pay our long overdue debts and get all our
affairs in order.

       At the time of the Mosdos plan, the primary debt to TBG Radin LLC was over Twenty
Four Million dollars and we had many more unsecured debts to address as well. From the time that
Mosdos made a settlement with the debt holder Avon Group in 2016 and the debt was transferred
to TBG Radin LLC, my brother has refused to assist in any meaningful way. I, who at that time
was suffering from various medical crises, was left solely responsible for obtaining the funds to
make the monthly payments on the secured debt. I extended myself in multiple ways including
using personally borrowed funds, proceeds from the sale of my personal home and assistance from
other family members to make monthly payments of over $118,000 on the secured debt as
required.

        Your Honor reviewed the plan, my brother reviewed the plan, the attorneys for Mosdos
reviewed the plan, and the plan called for repayment of the debts. The plan was approved by your
Honor and was followed and finalized as required. The property was sold in an arm’s length
transaction and through the grace of G-d we have finally paid off all the secured debt, the taxes,
and unsecured debts, leaving Mosdos debt free.
12-23616-rdd     Doc 317     Filed 12/02/19       Entered 12/02/19 09:16:55 Main Document
                                                Pg 2 of 2
        After the plan and disclosure statement were approved TBG Radin LLC decided to assign
the debt to Shem Olam LLC an entity that has no affiliation to my brother or Mosdos. Tragically
it seems this has left a sour taste in his mouth as he would have preferred that the debt be given to
him. To compound the matter the owners of TBG Radin LLC specifically decided to assign this
debt to an entity that is owned by a religious corporation affiliated with me and my family.

        With the full understanding that he has no basis or standing to challenge the assignment of
a third party to anyone of their choosing he has started attacking me personally and throwing false
allegations wherever he can.
        We have a Talmudic statement of Kol Haposel B’moomo Posel
        Literally Translated : The sculptor sculpts in his defective image
        Idiomatically:He who finds fault in others identifies the blemish in himself
        (Talmud Tractate Ḳiddushin 70b)

Without elaborating on his horrific baseless allegations, I would advise him to take the Talmudic
route and look in the mirror for those supposed criminalities.

        It was very painful for me to see a letter written on my brother’s behalf trying to paint the
repayment of the debts as a crime. I was always serious and respectful of this court and cognizant
of my responsibility running a religious institution with a unique history. I was lost and confused
by the accusations that I was using Mosdos as a “personal piggy bank”. This is patently absurd as
your Honor is aware Mosdos has been defunct and has no active accounts to my knowledge in any
bank for many years.

       Mitchell Greene Esq. our attorney has been trying diligently for almost two months to have
us both sit in his office to work out any differences we may have, but my brother has refused.

       I pray that this matter does not taint your Honor’s view of the orthodox Jewish Rabbinical
world as a whole. We are human and sometimes have human failings. I think that this is momentary
weakness of heart that was compounded by the all too common phenomenon of sibling rivalry.

       May G-d grant your Honor the wisdom and insight to continue serving all that come before
you with equity and justice.

With a heavy heart, I remain thankful for all that you have done for Mosdos, and everyone else
that has the good fortune to come before your Honor’s court.

Respectfully


________________________
Rabbi Aryeh Zaks
